DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
The amendments filed November 23, 2021 have been entered.  Claims 1, 2, 6, 8, 9 and 11-14 have been amended.  Claims 7, 15 and 17 have been cancelled.  Claims 1-6, 8-14, 16 and 18-20 are currently pending in the application.  The amendments to the claims, specification and drawings have overcome each and every objection to the drawings and rejection under 35 U.S.C. 112(b) presented in the previous Office action.  A new objection to claim 8 has been made as discussed below.
Applicant argues on pages 11-12 of Applicant’s remarks that the previously cited prior art of Kobayashi, cited for the recitation of the rotating backrest of claim 6 now incorporated into independent claim 1, does not teach the claimed structure of the rotating shaft and the newly amended limitation of the locking mechanism.  Examiner respectfully disagrees, as the frame member 2 is formed of multiple components that provide separate structure and function to the frame member 2 as a whole.  As noted in Kobayashi, paragraph 0032, frame member 2 is formed of two side frames 3a and 3b.  The side frames 3a and 3b further comprise an armrest portion 4a and 4b, respectively, a structure allowing a user to rest their arms or grip the sides of the mobility device, and extension portions 2a and 2b, which allow the backrest to be rotatably coupled to the mobility device in order to aid ingress and egress of a user to and from the mobility device (Figures 1A-D and paragraphs 0033-0034 and 0041-0043).  Kobayashi additionally contemplates that both the extending portions 2a-b and the armrest portions are not required to be integral (paragraph 0034, where the armrest portions may formed separately and coupled with the side frames 3a and 2b, and paragraph 0043, where the extension portions are not 
Claim Objections
Claims 8 and 11 are objected to because of the following informalities:
In claim 8, line 3, “the support frame frames by the” should read “the support frame by the”
In claim 11, line 2, “the support frame frames or separate” should read “the support frame or separate”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (U.S. Publication No. 2013/0111660) in view of Meeker (U.S. Patent No. 5,494,126), and further in view of Kobayashi et al. (U.S. Publication No. 2013/0264800), hereinafter referred to as Kobayashi.
Regarding claim 1, Wilson discloses an intelligent mobility assistance device 10a, the intelligent mobility assistance device 10a comprising:  a lifting device 10a; wherein, the lifting 

Meeker teaches a mobility device 22; the lifting device 24 detachably mounted on the mobility device 22 (Col. 3, lines 17-26); and the plurality of wheels 42 being driven by the mobility device 22 (Col. 5, line 51-Col. 6, line 7, Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilson with a mobility device; the lifting device detachably mounted on the mobility device; and the plurality of wheels being driven by the mobility device as taught by Meeker, because the mobility device of Meeker can provide power to the wheels through a detachable means, allowing a user to drive the lifting device (Col. 3, line 63-Col. 4, line 9).
Kobayashi teaches a safety rail 3a and 3b, the safety rail 3a-b is mounted on the vertically extending rod 15a-b of the support frame 2 (Figure 1A), one of the two ends 20 of the backrest 6 is rotatably mounted on the safety rail 3a (through extension 2a, Figure 5A) of one of the two the support frames by a rotating shaft 2a, another one of the two ends 20 of the backrest 6 connects to the safety rail 3b of the other of the two the support frames 2 (where 2b is a part of safety rail 3b, see Figure 1A, where Figures 5A-C show the rotation of the backrest 6) where another one of the two end ends 20 (where backrest 6 has two ends 20 connected on each of the two safety rails 3a and 3b, which each include an end portion 2a and 2b, respectively, see Figure 1A) connects to the safety rail 2a of the other of the support frames 2  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Wilson, as modified, with a safety rail, the safety rail is mounted on the retractable rod of the support frame one of the two ends of the backrest is rotatably mounted on the safety rail of one of the support frames by a rotating shaft, another one of the two ends of the backrest connects to the safety rail of the other of the support frames by a locking structure as taught by Kobayashi, (where the vertically extending rods of Kobayashi are analogous to the retractable rods 61 of Wilson, as both the vertically extending rods 12a-b of Kobayashi and retractable rods 61 of Wilson form the top of the vertical support of each device and connects to the mounting parts of each device) because the safety rails of Kobayashi provide a support for a user standing up from the sitting portion by providing raised portions 4a and 4b to help a user grip the sides (paragraph 0075) and additionally provide a locking surface for the backrest, allowing for the backrest to be locked in place while the mobility device is in motion, and swiveled out from the safety rails to allow a user to exit the mobility device without needing to completely detach the backrest (paragraphs 0046-0048).  To the extent it is argued that 2a-b consist of the same structure as 3a-b and therefore cannot be cited for both the safety rails and the rotating shaft, it is noted that armrest portions 4a-b of the rail 3a-b, respectively, may be formed separately and coupled to the rails 3a-b (see Kobayashi, paragraph 0034), where the armrest portions may be reasonably interpreted to comprise safety rails as they extend above the mobility device 1 and provide a user a means to grip the sides of the device or otherwise stabilize themselves (Figures 1A-D and paragraphs 0033-0034). Moreover, Kobayashi notes that extending portions 2a-b are not required to be integral with rails 3a-b, and may be formed separately and attached to the rear end portions of the seat 
Regarding claim 18, Wilson, as modified, discloses the subject matter as discussed above with regard to claim 1.  Wilson, as modified further discloses wherein the mobility device 22 is a mobile vehicle platform 22 (see Meeker, Col. 3, line 63-Col. 4, line 9).
Claims 2-6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Meeker and Kobayashi, and further in view of Stryker (U.S. Publication No. 2010/0287698).
Regarding claim 2, Wilson, as modified, discloses the subject matter as discussed above with regard to claim 1.  Wilson, as modified, further discloses wherein the support frame 14a comprises a first motor, a vertical column, a retractable rod, and a mounting part, the support frame 14a comprises a first motor 95, the sitting pad 15 is detachably mounted on the arm part of the mounting part 68 and 69 (Figures 3, 31 and paragraph 0147).
Wilson as modified does not disclose the first motor is received in the base frame.
Stryker teaches the first motor 292 is received in the base frame 112 (Figure 17 and 0087).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Wilson, as modified, so that the first motor is received in the base frame as taught by Stryker, because doing so would merely amount to a rearrangement of parts where the motor would be located in the base of the lifting device instead of in the upper section, as in Wilson, that would not provide unexpected results, as both In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and MPEP 2144.04 are relevant.
Regarding claim 3, Wilson, as modified, discloses the subject matter as discussed above with regard to claims 1 and 2.  Wilson, as modified, further discloses wherein the base frame 13a comprises a pair of strips 20 and 21 (see Wilson, Figure 31).
Regarding claim 4, Wilson, as modified, discloses the subject matter as discussed above with regard to claims 1-3.  Wilson, as modified, further discloses wherein the retractable bracket structure 14a comprises two support frames 14a (see Wilson, where one support rod comprised of 52, 57, 61, and 69, the other comprised of 51, 56, 60, and 68) and a horizontal rod 68 and 69, each of the two support frames 14a is mounted on one of the pair of strips 20 and 21 (see Wilson, Figure 31, paragraph 0144), the two support frames 14a connect to each other by the horizontal rod 33 (see Wilson, paragraph 0144, Figures 31 and 1).
Regarding claim 5, Wilson, as modified, discloses the subject matter as discussed above with regard to claims 1-4.  Wilson, as modified, further discloses wherein the horizontal rod 33 connects to two vertical columns 52 of the two support frames (see Wilson, where one support rod comprised of 52, 57, 61, and 69, the other comprised of 51, 56, 60, and 68, Figures 31 and 1, and see paragraph 0144).
Regarding claim 6, Wilson, as modified, discloses the subject matter as discussed above with regard to claims 1-3.  Wilson, as modified, further discloses wherein the sitting pad 15 is mounted on the two arm parts 68 and 69 of the two support frames (see Wilson, Figure 31, where the seat part is mounted through buckles 83a-d, additionally see Figure 3).
Regarding claim 8, Wilson, as modified, discloses the subject matter as discussed above with regard to claims 1-3 and 6.  Wilson, as modified, further discloses wherein the sitting pad 15 comprises a connection part 83a-d and 81a-d, and the sitting pad 15 connects to the arm part of the support frame by the connection part 83a-d (see Wilson, Figures 3 and 31).
Regarding claim 9, Wilson, as modified, discloses the subject matter as discussed above with regard to claims 1-3, 6 and 8.  Wilson, as modified, further discloses wherein the connection part comprises a buckle 83a-d, the buckle 83a-d connects to the sitting pad 15 (see Wilson, Figure 3).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Meeker, Kobayashi and Stryker, and further in view of Lucas (U.S. Publication No. 2018/0049934).
Regarding claim 10, Wilson as modified discloses the subject matter as discussed above with regard to claims 1-3, 6 and 8.  Wilson, as modified, does not disclose wherein the sitting pad further comprises two safety belts, the two safety belts are mounted on one side of the sitting pad.
Lucas teaches wherein the sitting pad 134 further comprises two safety belts 132, the two safety belts 132 are mounted on one side of the sitting pad 134 (Figure 2A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Wilson, as modified, so that the sitting pad further comprises two safety belts, the two safety belts are mounted on one side of the sitting pad as taught by Lucas, because the safety belts of Lucas are provided to prevent the persons sitting on the seating assembly from falling down (paragraph 0017).
Regarding claim 11, Wilson as modified discloses the subject matter as discussed above with regard to claims 1-3, 6, 8 and 10.  Wilson, as modified, further discloses wherein the two safety belts 132 connect to the arm part of the support frame or separate from the arm part .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Meeker, Kobayashi and Stryker, and further in view of Patterson et al. (U.S. Publication No. 2011/0302712), hereinafter referred to as Patterson.
Regarding claim 12, Wilson as modified discloses the subject matter as discussed above with regard to claims 1-3, 6 and 8.  Wilson, as modified, further discloses the sitting pad 15 is mounted on the arm part 68 and 69 by the connection part 83a-d (see Wilson, Figures 3 and 31 and paragraph 0047).  Wilson, as modified, does not disclose wherein the arm part comprises an extra vertical column, the extra vertical column extends from the arm part in a vertical upward direction, the sitting pad is mounted on the arm part by the connection part, and the sitting pad connects to a top end of the extra vertical column by a stretching part.
Patterson teaches wherein the arm part 42 comprises an extra vertical column 34a, the extra vertical column 34a extends from the arm part 42 in a vertical upward direction (Figure 1), and the sitting pad 22 connects to a top end of the extra vertical column 34a by a stretching part 52a (paragraph 0067, where embodiments of the device of Patterson may include a motor to complete the lifting process without caregiver assistance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Wilson, as modified, so that the arm part comprises an extra vertical column, the extra vertical column extends from the arm part in a vertical upward direction, the sitting pad is mounted on the arm part by the connection part, and the sitting pad connects to a top end of the extra vertical column by a stretching part as taught by Patterson, because doing so would allow a user to be lifted from a laying down .
Claims 13, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Meeker, Kobayashi and Stryker, and further in view of Mulhern (U.S. Publication No. 2012/0080243).
Regarding claim 13, Wilson as modified discloses the subject matter as discussed above with regard to claims 1-3.  Wilson, as modified, further discloses wherein the mobility device 22 comprises a plurality of the connecting arms 142 and 140, a second wheel 86, and a driving device 84 (see Meeker, Figures 3 and 17), the driving device 84 drives the second wheel 86 to move the mobility device 22 flexibly (see Meeker, Figures 3 and 17 and Col. 3, line 63-Col. 4, line 9).
Wilson, as modified, does not disclose a pair of second wheels.
Mulhern teaches a pair of second wheels 38a and 38b (Figure 2 and paragraph 0025).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Wilson, as modified, with a pair of second wheels as taught by Mulhern, because doing so would merely amount to a duplication of parts that would not provide unexpected results, as the pair of second wheels of Mulhern are driven by a single motor and is capable of driving a manual wheelchair (see Mulhern, Figure 2 and paragraph 0025, and see Wilson, Figure 17 and Col. 3, line 63-Col. 4, line 9).  In this regard, MPEP 2144.04 and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) are relevant.
Regarding claim 14, Wilson as modified discloses the subject matter as discussed above with regard to claims 1-3 and 13.  Wilson, as modified, further discloses wherein the pair of strips 34 defines a plurality of mounting parts 30 (see Meeker, Figure 2 and 12-15), the plurality of connecting arms 140 and 142 of the mobility device 22 connect to the plurality of mounting 
Regarding claim 16, Wilson as modified discloses the subject matter as discussed above with regard to claims 1-3, 13 and 14.  Wilson, as modified, further discloses wherein the socketing structure 30 comprises a bump part 156 and 144 and a socketing hole 186, 182, and 66, and each of the plurality of mounting parts defines the socketing hole 186, 182, and 66, and the connecting arm 140 and 142 defines the bump part 156 and 144 matched with the socketing hole 186, 182, and 66 and the socketing hole 186, 182, and 66 grips the bump part 156 and 144 to mount the connecting arm 140 and 142  on each of the plurality of mounting parts 30 of the lifting device 20 (see Meeker, Figures 2 and 12-15).
Wilson, as modified, does not disclose the mounting part defines the bump part, and the connecting arm defines the socketing hole.  It nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Wilson, as modified, so that the mounting part defines the bump part, and the connecting arm defines the socketing hole, because doing so would merely amount to a reversal of parts, where it would be within the ordinary level of skill in the art to provide the bump part 156 and 144 on the mounting part (on sides 160) and the socketing hole socketing hole 186, 182, and 66 on connecting arms 140 and 142, where has been held that mere reversal of the essential working parts of a device involves only routine skill in the art.  In this regard, MPEP 2144.04 and In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) are relevant. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Meeker and Kobayashi, and further in view of Dancy (U.S. Publication No. 2020/0179201).

Dancy teaches wherein the sitting pad 210 is a mesh-like pad made of waterproof materials (paragraph 0016).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Wilson, as modified, so that the sitting pad is a mesh-like pad made of waterproof materials as taught by Dancy, because doing so would allow the sitting pad to be used in an environment where the seating pad may get wet, such as the bathroom or outdoors in the rain (paragraph 0016, where the mesh material of the seat 210 is waterproof).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Meeker, Kobayashi and Stryker, and further in view of Gahm (U.S. Patent No. 2,339,007).
Regarding claim 20, Wilson as modified, discloses the subject matter as discussed above with regard to claims 1-3.  Wilson, as modified, does not explicitly disclose wherein each of the strips is made of metal or alloy material.
Gahm teaches wherein each of the strips 1 and 2 is made of metal or alloy material (Figure 1 and Col. 2, lines 19-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Wilson, as modified, so that each of the strips is made of metal or alloy material as taught by Gahm, because doing so would merely amount to simple substitution of one known material (the material of Wilson), for another (the metal of Gahm), that would not provide unexpected results, as the metal of Gahm in the same manner as Wilson forms the frame for a lifting transport (Col. 1, lines 20-28).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098.  The examiner can normally be reached M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit 





/ALISON N LABARGE/Examiner, Art Unit 3673                    

/ROBERT G SANTOS/Primary Examiner, Art Unit 3673